Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 1 of 31

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

JOHN JEAN :
Plaintiff : NO: 4:20-cv-01722-MWB

V.

: JURY TRIAL DEMANDED
BUCKNELL UNIVERSITY,
NATIONAL FRATERNITY OF
KAPPA DELTA RHO, KAPPA
DELTA RHO - IOTA CHAPTER,
WILLIAM C. BABCOCK,
DILLON DUTTERA, AND
NICHOLAS ZAGHETTI

BRIEF IN SUPPORT OF KAPPA DELTA RHO—IOTA CHAPTER’S
MOTION TO COMPEL ARBITRATION AND STAY
COURT PROCEEDINGS

MITCHELL GALLAGHER P.C.

BY:___/s/ Gary L. Weber
Gary L. Weber, No. 37648
Jessica L. Harlow, No. 208752
Counsel for Kappa Delta Rho
lota Chapter
10 West Third Street
Williamsport PA 17701
(570)323-8404
(570)323-8585 Facsimile
glw@mitchellgallagher.com
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 2 of 31

Table of Contents

I. Procedural History... 1
Il. Statement of Facts... . beeen cee eee eae eae eeeaeeeees 2
UI. Statement of Question Presented... Lecce ee eee eee cae cee ene een een nee eee
IV. Argument... - besten
A. Standard of Review and ‘Authority to Compel Arbitration. beceeeees 5
B. Plaintiffs Express Agreement to Arbitrate... bis teeeee eee eee eee IO
C. The Arbitration Plan is Not Unconscionable..... vec ceeeee eee teeen eee TA
1. Procedural Unconscionability.................0c:0 cece eee tee eee 2
2. SUP EAD EVE EMCONSCIONADIY. esos aesse eres reroll
3. Public Policy... _ veseeee eee VQ
4. Bucknell University is not ; a Signatory to the Plan. 2

D. Stay of Proceedings... vee ceevertetttttttetsessessess:22
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 3 of 31

Table of Citations

Alexander v. Anthony Int’! L.P., 341 F.3d 256, 265

(3d. Cir. 2003)... 0... cece cee tee tet ere ter eee eee eee 12, 13, 14, 17, 19
Allied-Bruce Terminix Cos., Inc. v. Dobson,
913 U.S. 265, 271 (1995)... cece cee cee cee cee ee cee ce te tir tere 8

Ambridge Water Authority v. Columbia, 328 A.2d 498 (Pa. 1974)......... 8
Bellevue Drug Co. v. Advance PCS, 333 F.Supp. 2d, 318, 322

(E.D. Pa. 2004)... cece cre cee tee cee cr svaeete ter trsttteteetesererr 5
Blair v. Scott Specialty Gases, 283 F.3d 595, 603 (3d Cir. 2002)...........7
Brayan Const. Corp. v. Home Ins. Co., 319 F.3d 622, 625

Brown v. Trueblue Inc., 2012 U.S. Dist. LEXIS 52811,

2012 WL 1268644 (M.D. Pa. 2012)... been tee ete settee tte tet eeesteeerereeee ne dS
Century Indem. Co. v. Certain Underwriters at royals, London, 584
F.3d 513, 528 (3d Cir. 2009)... Lede cee ete tenes ett eee see center eeseeetrertette reed
Children’s Hosp. of Phila. v. Am. Arbitration Assn.,

331 A.2d 848, 850 (Pa.Super. 1974)... cee cee cee serene eee eee eee 8
Commonwealth v. State Conf. of State Police Lodges of Fraternal
Order of Police, 489 A.2d 317, 318 (Pa. Cmwith. 1985)......................15
Curtis v. Cintas Corp., 229 F.Supp.3d 312, 320 (E.D. Pa. 2017).......... 12

Dambrosio v. Comcast Corp., 142 Fed. Appx. 87, 90 (3d. Cir. 2005).....8
Dicent v. Kaplan Univ., 2018 U.S. Dist. LEXIS 101508

(M.D. Pa. 2018)... 00... ee cee cee cet cee cee ces sen ste sessetatsetssteeerere see 40
Flightways Corp. v. Keystone Helicopter Corp.,
331 A.2d 184, 185 (Pa. 1975)... cece ccc ccc cee cee cee cee teeter ete sre eee

Flintkote Co. v. Aviva PLC, 769 F.3d 215, 220 (3d Cir. 2014)...............6
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 4 of 31

Gilmer v. Interstate/Johnson Lane Corp.,

900 U.S. 20, 27-28 (1991)... cece cece ev eee tee tre seesassteeee ee. 20
Griffen v. Alpha Phi Alpha Inc., 2007 U.S. Dist. LEXIS 14901,

2007 WL707364 (E.D. Pa. 2007)............0 eee 5, 15-16, 19-20
Medtronic AVE Inc., v. Advanced Cardiovascular Systems,

247 F.3d 44, 55 (3d. Cir. 2001)... eee cee eeeeeseeeereeeeee-5-6, 22, 24
Medtronic AVE. Inc. v. Cordis Corp., 367 F.3d 147 (3d Cir. 2004).....9-10
McNulty v. H&R Block, Inc., 843 A.2d 1267,1272 (Pa. Super. 2004)...... 9
Ostroff v. Alterra Healthcare Corp., 433 F.Supp.2d 538, 542

(3d. Cir. 2006)... 2... cee cec cee cee cee cee ces srs tvs sessevateeesateseesees5, 12,17
Perry v. Thomas, 482 U.S. 483 (1987)... 00.0.0 cco cece cee cec cee cence eee see ees 8
Quilloin v. Tenet HealthSystem Phila., Inc., 673 F.3d. 221, 230

(3d. Cir. 2012)... Lecce eee eee dette eee eee cee dee eee eee ene tee teeeeneees ..11, 13
Salley v. Option ¢ One , Mortg. Corp, 925 A.2d 115, 129 (Pa. 2007)........ 11
Shah v. Sanford-Brown Inst.,

2013 Phila.Ct.Com.PI. LEXIS 298 (Pa.Com.PI. 2013)........0..0.00.00. 8,9, 24
Stateside Mach. Co. v. Alperin, 591 F.2d 234, 240 (3d Cir. 1979).......... 6
Spinetti v. Service Corp. Intern'l., 324 F.3d 212, 213 (3d Cir. 2003)....... 6
Thibodeau v. Comcast Corp., 912 A.2d 874 (Pa.Super. 2006)............. 13
Witmer v. Exxon Corp., 434 A.2d 1222, 1228 (Pa. 1981).....................12

9 U.S.C. §2.0 cece cece cceseesee tee stevittistttttttisT, 8
9 U.S.C. § 3.00 cece cee ceccee sev cue see ces vnneua stevie stetesvreseserrsrss.22
42 Pa.C.S.A. §7303..0 000 cee cee ceeceecee ee eeeteseteute ter eeetersre ee 78
42 Pa.C.S.A. §7304(a)... 00000 coe ciceecee cee ceeceeseeeetttseeteeseseesse.T
42 Pa.C.S.A. §7304(d)..0..0 ccc ciecec cee ceecee eee tteceveeesesvaeeeeeeess 22
73 P.S. §2260.303 002.000 occ cee cee cesses eeeseeuttteveteveeeeeereeees. 10
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 5 of 31

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

JOHN JEAN
Plaintiff : NO: 4:20-cv-01722-MWB

V. :
: JURY TRIAL DEMANDED
BUCKNELL UNIVERSITY,
NATIONAL FRATERNITY OF
KAPPA DELTA RHO, KAPPA
DELTA RHO - IOTA CHAPTER,
WILLIAM C. BABCOCK,
DILLON DUTTERA, AND
NICHOLAS ZAGHETTI
BRIEF INSUPPORT OF KAPPA DELTA RHO—IOTA CHAPTER’S
MOTION TO COMPEL ARBITRATION AND STAY COURT
PROCEEDINGS

l. PROCEDURAL HISTORY

Plaintiff John Jean commenced this action by the filing of a complaint
on September 22, 2020. (Doc. 1). Plaintiff's complaint alleges that he was
injured as a result of alleged hazing at the lota Chapter of Kappa Delta Rho
(hereinafter “KDR-lota”) at Bucknell University in September 2020.

Defendants Duttera and Babcock have filed motions to compel
arbitration based on an arbitration provision in The National Fraternity of
Kappa Delta Rho Claim and Dispute Resolution Plan (hereinafter “Plan’).

(Doc. 14 and 16). These motions have been briefed by the parties. See

Docs. 17-19, 21, 26-29, 36-37.
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 6 of 31

Defendant Bucknell University has filed a Motion to Dismiss pursuant
to F.R.C.P. 12(b)(6) and a brief in support thereof. (Docs. 23 and 25).

Defendant KDR-lota has also filed a Motion to Compel Arbitration, on
the grounds that Plaintiff has agreed to submit all disputes “relating to or
arising out of a membership relationship with the Fraternity or participation

in a Fraternity activity...” to arbitration.

Il. STATEMENT OF FACTS

1. On September 8, 2020, Plaintiff received a bid to join KDR-lota.

2. Onthe aforesaid date, Plaintiff completed a New Member
Registration form on the KDR website. See Verification of Janet
Coynette, attached to the Motion as Exhibit B.

3. As part of his New Member Registration, Plaintiff agreed to The
National Fraternity of Kappa Delta Rho Claim and Dispute Resolution
Plan (hereinafter “Plan”). See Exhibit B.

4. The purpose of the Plan is to provide for the quick, fair, accessible

and inexpensive resolution of legal disputes between the Fraternity

and the Fraternity’s present and former members. The term

“Fraternity” includes the National Fraternity, every student chapter,

and all of their officers, directors, members and agents. The term
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 7 of 31

“member” means “any new member, pledge, initiate, existing
member, alumni, or former member...” See Exhibit B, 2.D, E.

The Plan provides that the parties agree to arbitrate all disputes
“relating to or arising out of a membership relationship with the
Fraternity or participation in a Fraternity activity...,” See Verification of
Joseph Rosenberg, attached to the Motion as Exhibit A.

The term “dispute” is defined by the Plan as a “claim, demand, or
controversy to which this Plan applies, between persons bound by
the Plan...” and the term “claim” is defined as “any legal or equitable
claim, demand, or controversy for any personal injury, equitable relief
or property damage arising out of any tort, statute (local, state or
federal) or breach of contract involving the Fraternity. This includes
but is not limited to any type of allegation of negligence, intentional
acts, defamation, discrimination, contribution or indemnity.” Exhibit B.
In addition to Plaintiff, Defendants’ Babcock, Duttera and Zanghetti
also agreed to the Plan.

Plaintiff claims he sustained damages as a result of his participation
in a pledge event held by KDR-lota on September 10, 2020.

Plaintiff commenced this action on September 22, 2020 by filing a

complaint. (Doc. 1)
10.

11.

12.

13.

Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 8 of 31

Plaintiff claims he was instructed to participate in a game with other
pledges which consisted of passing a two-liter bottle of vodka from
one pledge to the next, while members screamed, chanted and
cheered. (Doc. 1, []20, 21.) Plaintiff claims he was further instructed
to drink beer and other hard liquor, even after consuming alcohol
during the game. According to Plaintiffs Complaint, the “hazing”
began on the evening of September 10, 2020 and continued into the
early morning hours of September 11, 2020. (Doc. 1, []22, 25.)
Plaintiff asserted causes of action against KDR-lota for hazing,
negligence per se (for violation of Pennsylvania’s hazing statute),
negligence and false imprisonment. Plaintiff seeks recovery for his
personal injuries he purportedly incurred as a result of KDR-lota’s
conduct. (Doc. 1, 951).

Plaintiff agreed to the Plan prior to the date the alleged conduct
occurred.

As outlined in his complaint, Plaintiff's claims arise out of a
membership relationship with KDR-lota (Plaintiff's status as a pledge
of KDR-lota) and purportedly occurred in connection with his
participation in one or more KDR-lota activities. (See Doc. 1, I]19-

32.) The Plan specifically includes disputes arising out of any tort and
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 9 of 31

state or federal statute, including claims for negligence, as well as
intentional torts. Each of the causes of action asserted against KDR-

lota fall within the type of disputes covered by the Plan.

Hl. STATEMENT OF QUESTION PRESENTED
SHOULD THE COURT COMPEL ARBITRTION IN THIS MATTER,
WHERE THERE IS A VALID AGREEMENT TO ARBITRATE AND
THE DISPUTE RAISED BY PLAINTIFF FALLS WITHIN THE
SCOPE OF THE ARBITRATION AGREEMENT?

Suggested answer in the affirmative.
IV. ARGUMENT

A. Standard of Review and Authority to Compel Arbitration

Motions to compel arbitration are reviewed under the standard for
summary judgment found in Fed. R. Civ. P. 56(c). Ostroff v. Alterra
Healthcare Corp., 433 F.Supp.2d 538, 541 (3d. Cir. 2006), citing Bellevue
Drug Co. v. Advance PCS, 333 F.Supp. 2d, 318, 322 (E.D. Pa. 2004).
See also Griffen v. Alpha Phi Alpha Inc., 2007 U.S. Dist. LEXIS 14901,
2007 WL707364 (E.D. Pa. 2007). As set forth in Medtronic AVE Inc., v.

Advanced Cardiovascular Systems, 247 F.3d 44, 55 (3d. Cir. 2001):

If the court determines that there is an agreement to arbitrate and that
the issue in dispute falls within the scope of the agreement, it must
submit the matter to arbitration without ruling on the merits of the
case.
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 10 of 31

However, federal policy favors arbitration and thus a court resolves
doubts about the scope of an arbitration agreement in favor of
arbitration. There is a "presumption of arbitrability." Stateside Mach.
Co. v. Alperin, 591 F.2d 234, 240 (3d Cir. 1979) ("doubtful issues
regarding the applicability of an arbitration clause are to be decided in
favor of arbitration."). An order to arbitrate should not be denied
unless it may be said with positive assurance that the arbitration
clause is not susceptible of an interpretation that covers the asserted
dispute.

(some internal citations omitted)

To determine whether arbitration should be compelled, judicial review
is limited to two threshold questions: "(1) whether there is a valid
agreement to arbitrate between parties, and if so, (2) whether the merits-
based dispute in question falls within the scope of that valid agreement."
Flintkote Co. v. Aviva PLC, 769 F.3d 215, 220 (3d Cir.
2014) (quoting Century Indem. Co. v. Certain Underwriters at Lloyd's,

London, 584 F.3d 513, 528 (3d Cir. 2009)).

The federal policy encouraging recourse to arbitration requires
federal courts to look first to the relevant state law of contracts. Spinetti v.
Service Corp. Intern'l., 324 F.3d 212, 213 (3d Cir. 2003). Under
Pennsylvania law, the Court must look to the following: (1) whether both
parties manifested an intention to be bound by the agreement; (2) whether

the terms of the agreement are sufficiently definite to be enforced; and (3)
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 11 of 31

whether there was consideration. Blair v. Scott Specialty Gases, 283

F.3d 595, 603 (3d Cir. 2002).

All of these elements are present in this case. Plaintiff manifested his
intention to be bound by the Plan by completing the New Member
Registration and electronically signing his agreement to the terms of the
Plan. See Exhibit B to Motion. Likewise, the terms of the Plan are clear
and sufficiently definite. Finally, the consideration in this case is found by
KDR-lota’s offer to Plaintiff to join the Fraternity, in consideration for his
agreement to the terms of the Plan and the financial obligations of the

Fraternity.

Both the Pennsylvania Uniform Arbitration Act and the Federal
Arbitration Act (“FAA”) provide that a party to an arbitration agreement may,
upon refusal of the other party to arbitrate a dispute arising under the
agreement, move to compel arbitration. See 42 Pa.C.S.A. §7304(a); 9

U.S.C. §2.

In Pennsylvania, written agreements to arbitrate are presumptively

valid, enforceable and irrevocable. See 42 Pa.C.S.A. §7303:

Awritten agreement to subject any existing controversy to arbitration
or a provision in a written agreement to submit to arbitration any
controversy thereafter arising between the parties is valid,
enforceable and irrevocable, save upon such grounds as exist at law

7
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 12 of 31

or in equity relating to the validity, enforceability or revocation of any
contract.

Likewise, the FAA makes agreements to arbitrate "valid, irrevocable,
and enforceable, save upon such grounds as exist at law or in equity for
the revocation of any contract." 9 U.S.C. § 2. Where it applies, the FAA
preempts state laws that would otherwise invalidate or interfere with the
enforcement of such arbitration agreements. Allied-Bruce Terminix Cos.,
Inc. v. Dobson, 513 U.S. 265, 271 (1995)(noting that in enacting the FAA,
Congress intended courts to "enforce [arbitration] agreements into which
parties had entered, and to place such agreements upon the same footing

as other contracts") (internal citations omitted).

The FAA creates a strong presumption in favor of arbitration. See
Dambrosio v. Comcast Corp., 142 Fed. Appx. 87, 90 (3d. Cir. 2005),
citing Perry v. Thomas, 482 U.S. 483 (1987). Likewise, the public policy of
Pennsylvania is to give effect to arbitration agreements. See Shah v.
Sanford-Brown Inst, 2013 Phila.Ct.Com.PI. LEXIS 298, citing Ambridge
Water Authority v. Columbia, 328 A.2d 498 (Pa. 1974); Children's Hosp.
of Philadelphia v. Am. Arbitration Ass'n, 331 A.2d 848, 850 (Pa. Super.

1974).
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 13 of 31

Because of the public policy favoring arbitration, "[a]ny doubts
regarding the scope of arbitral issues should be resolved in favor of
arbitration. Shah, supra, citing McNulty v. H&R Block, Inc., 843 A.2d
1267,1272 (Pa. Super. 2004). See also Brayan Const. Corp. v. Home
Ins. Co., 319 F.3d 622, 625 (3d Cir. 2003) ("any doubts concerning the

scope of arbitrable issues should be resolved in favor of arbitration’).

Further, “the presumption in favor of arbitrability is particularly strong
where, as here, the arbitration clause in question is broad. Indeed, the
Pennsylvania Supreme Court has previously held that where a contract
provides for arbitration of all claims or disputes arising out of or relating to
the contract, the parties intended to submit all of their grievances to
arbitration, regardless of whether the claims sounded in tort or contract.”
Shah, supra, citing Flightways Corp. v. Keystone Helicopter Corp., 331
A.2d 184, 185 (Pa. 1975). “The Federal courts have also held that when
an arbitration provision provides for arbitration of all matters "arising out of"
a particular agreement, the clause is construed broadly in favor of finding
that a given dispute is arbitrable. Shah, supra, citing Medtronic AVE. Inc.
v. Cordis Corp., 367 F.3d 147 (3d Cir. 2004) (compelling arbitration where

the arbitration clause was broad and governed "any dispute, claim or
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 14 of 31

controversy arising from or relating to this Agreement or alleged breaches
thereof").
B. Plaintiff's Express Agreement to Arbitrate

Plaintiff's electronic signature on the Plan demonstrates his
agreement to arbitrate any disputes between the Fraternity and any
member “relating to or arising out of a membership relationship with the
Fraternity or participation in a Fraternity activity..."* See Exhibit A to Motion.
As stated above, the term “Fraternity” includes student chapters of the
national Fraternity and the term “member” includes any new member or
pledge. See Exhibit A to Motion. KDR-lota is a student chapter of the
national fraternity of Kappa Delta Rho. See Exhibit A. Further, Plaintiff, by
his own admission, was a pledge of KDR-lota. (Doc 1, {]18-20.) The Plan
was Clearly intended to address disputes such as the one brought by

Plaintiff against KDR-lota and individual officers and members of KDR-lota.

In Opposition to Babcock and Duttera’s Motions to Compel, Plaintiff
argues that he did not “participate” in the hazing activities and, therefore,

his claims do not fall within the Plan. Plaintiff's argument is unavailing. His

 

2 As to the validity of electronic signatures, see 73 P.S. §2260.303. See
also Dicent v. Kaplan Univ., 2018 U.S. Dist. LEXIS 101508 (M.D. Pa.
2018). Plaintiff has not disputed that he electronically executed and agreed
to the Plan, in his response to the other motions.

10
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 15 of 31

claims against KDR-lota relate to his membership relationship with the
fraternity, and his complaint makes it clear he was present on the night of
the incident for “his first pledge class initiation,” a fraternity activity. See
Doc. 1, 919. Plaintiff further provides no support for his position that the
term “participation” should be interpreted so narrowly. The term
“participation” as used in the Plan includes no prefatory language from
which a reader should or could conclude that the term “participation” was
intended to mean only “voluntary” participation. Finally, looking at the
definition of the term “claim”, intentional torts and violations of statutes are
specifically included. See Exhibit B, Section 2.E. Hazing is arguably an
intentional tort and Plaintiff has specifically asserted a claim of negligence
per se for violation of Pennsylvania’s hazing statute. See Doc 1. Based on
the plain meaning of the language in the Plan, hazing is contemplated as a
claim covered by the Plan.
C. The Arbitration Plan is Not Unconscionable

Under Pennsylvania law, the burden of establishing unconscionability
lies with the party seeking to invalidate a contract, including an arbitration
agreement. Salley v. Option One Mortg. Corp., 925 A.2d 115, 129 (Pa.
2007). See also Quilloin v. Tenet HealthSystem Phila., Inc., 673 F.3d.

221, 230 (3d. Cir. 2012)(citing Salley).

11
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 16 of 31

Likewise, Pennsylvania law requires that there must be both
procedural and substantive unconscionability in order to void an arbitration
provision or a contract in general. See Ostroff, supra, at 542. “In the end,
unconscionability requires a two-fold determination: that the contractual
terms are unreasonably favorable to the drafter and that there is no
meaningful choice on the part of the other party regarding acceptance of
the provisions.” Alexander v. Anthony Int’] L.P., 341 F.3d 256, 265 (3d.
Cir. 2003).

1. Procedural Unconscionability

A contract is procedurally unconscionable when the circumstances
surrounding its formation reflect "the absence of meaningful choice on the
part of one of the parties." Witmer v. Exxon Corp., 434 A.2d 1222, 1228
(Pa. 1981). See also Curtis v. Cintas Corp., 229 F.Supp.3d 312, 320
(E.D. Pa. 2017). Contracts have been found to be procedurally
“ unconscionable when formed through oppression, unfair surprise, fraud or

overwhelming economic power. Id.

Plaintiff argues that the contract is a contract of adhesion, and is thus
procedurally unconscionable. A contract of adhesion ‘is one which is
prepared by the party with excessive bargaining power who presents it to

the other party for signature on a take-it-or-leave-it basis.' Alexander,

12
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 17 of 31

supra at 265. A contract, however, is “not unconscionable merely because
the parties to it are unequal in bargaining position.” An adhesion contract is

not necessarily unenforceable. Id. (internal citations omitted).*

In Alexander, the arbitration agreement was contained in a contract
for employment, with two long-time equipment operators who had limited
educational backgrounds and very narrow options for other employment.
Alexander, supra at 266. The act of choosing to join a fraternity is
dissimilar to the act of being required to sign an arbitration agreement as a
condition of employment. There is no overwhelming economic power
asserted over the potential member and deciding not to join the fraternity
would not negatively impact Plaintiffs ability to obtain an education or earn

a living (as with an employment contract).

Likewise, Plaintiff is not an uneducated or unintelligent man,
incapable of understanding the terms of the contract. As noted by Plaintiff
in his complaint, he made Dean’s List in both high school and college, and

tied his high school’s record for taking the most Advanced Placement

 

3 To the extent Plaintiff's argument relies on the case of Thibodeau v.
Comcast Corp., 912 A.2d 874 (Pa.Super. 2006), it should be noted that
this court has held that Thibodeau is no longer good law. See Brown v.
Trueblue Inc., 2012 U.S. Dist. LEXIS 52811, 2012 WL 1268644 (M.D. Pa.
2012), citing Quillion, supra.

13
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 18 of 31

courses. See Doc. 1, 9914 and 15. Plaintiff was twenty years old at the
time he agreed to the arbitration provisions. /d. at 13. It is disingenuous to
plead in the complaint Plaintiff's academic accomplishments and then
argue he could not understand the clear language of the Plan.* The
language of the Plan is clear and easy to understand. There is likewise no
evidence Plaintiff contacted anyone at KDR to indicate he did not
understand the terms of the Plan, or to ask whether or not certain terms

could be negotiated.

Plaintiff's argument that he could not join another fraternity is not
sufficient to establish any sort of procedural unconscionability. First, there
is no indication as to whether or not Plaintiff “rushed” any other fraternities.
If he did not rush any other fraternity, he would not receive a bid from any
other fraternity. Additionally, even if Plaintiff declined to join KDR-lota due
to the terms of the Plan, Plaintiff was not foreclosed from joining another

fraternity in either the following semester or following school year. Most

 

4 Cf. Alexander, supra, wherein the plaintiffs had the equivalent of a
seventh and fifth grade education, respectively. They certainly were not
Dean’s List students accepted to an educationally vigorous university like
Bucknell.

14
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 19 of 31

significantly, membership in a fraternity is entirely voluntary, and plaintiff

was not compelled in any way to join KDR or any other fraternity.°

An almost identical argument was made in the case of Griffen v.
Alpha Phi Alpha, supra. \n that case, a new member of a fraternity (in that
case called an “aspirant”) opposed the enforcement of an arbitration
agreement which he signed as part of his admission into the fraternity. Like
Mr. Jean, the plaintiff in Griffen argued that the arbitration agreement was
a contract of adhesion that should not be enforced. The district court

disagreed, noting:

Though this Application bears attributes of a contract of adhesion, the
Court cannot conclude, without an evidentiary hearing, whether the
circumstances attendant to the formation of the contract were
unconscionable. While it is clear that the Fraternity, a sizeable
international organization, unilaterally prepared the Application, there
is no evidence of record that the Fraternity refused to negotiate the
terms of the contract, or that Mr. Griffen did not understand the

_ contract, or that he found it unfair at the time he entered it.

There is also no evidence of record as to whether Mr. Griffen lacked
a meaningful choice of whether or not to enter the membership
contract. The Court cannot say whether he did or did not have the
opportunity to join another Fraternity if this provision was

 

’ Participation in a fraternity is entirely voluntary. It is akin to joining a
union, which is clearly a subject of arbitration in Pennsylvania. See
Commonwealth v. State Conf. of State Police Lodges of Fraternal
Order of Police, 489 A.2d 317, 318 (Pa. Cmwith. 1985).

15
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 20 of 31

unacceptable to him. Furthermore, it would not be appropriate to
characterize the circumstances of Mr. Griffen's decision to join Alpha
Phi Alpha as similar or equivalent to the dire economic or subsistence
constraints accompanying the situations where courts have found a
lack of meaningful choice, and thus, an invalid contract of adhesion.

Finally, there are no procedurally unconscionable aspects apparent in
the form of the arbitration clause at issue here. The arbitration clause
is contained in the Membership Process Form which was placed
prominently in the front of the Application, and Mr. Griffen initialed the
bottom of the paragraph containing the arbitration clause, indicating
that he had read and acknowledged the clause in particular.

(internal citations omitted).

While the decision in Griffen is not binding on this court, it is certainly
persuasive and addresses virtually the same arguments being presented at

this time by the Plaintiff in the case at bar.

Finally, the argument that the Plan does not apply to Plaintiff because
his “status” in the fraternity was unclear at the time he signed the
agreement is not persuasive. The Plan is part of the New Member
Registration process, and upon completion of the same, Plaintiff became a
New Member. The heading “New Member Registration” is at the top of the
documents Plaintiff initialed along with a description of the process and the
required steps for completing the registration process. See Exhibits A and

B.

16
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 21 of 31

2. Substantive Unconscionability
The party challenging the contract therefore must also establish

“substantive unconscionability.” This element refers to terms that
unreasonably favor one party to which the disfavored party does not truly

assent. Alexander, supra at 265.

For instance, an arbitration provision is substantively unconscionable
when the clause severely restricts discovery for the weaker party, places
the burden of costs on the weaker party, limits the remedies available to
the weaker party, limits the period in which the weaker party may bring a
claim, raises the burden of proof of claims higher than the burden of proof
in a judicial forum, or provides only the stronger party with judicial

recourse. Ostroff, supra at 543 .

In his opposition to previously filed motions to compel, Plaintiff fails to
point to the existence of any of the factors set forth in Ostroff. Instead,
Plaintiff only points to provisions of the Plan that permit the fraternity to
choose the federal or state-recognized arbitration association. Plaintiff cites
no cases where such a provision was found to be substantively
unconscionable. Plaintiff ignores, however, the provision in the Plan
providing for the arbitration to be handled by a single arbitrator, agreed

upon by both parties. Likewise, Plaintiffs argument that the arbitration plan

17
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 22 of 31

or rules could be amended or terminated (with 30 days notice) is of no
moment, as since the formation of the arbitration plan and rules in 2016, no

such changes have been made. See Exhibit A.

The Plan also expressly limits the costs to be paid by Plaintiff. See
Plan, (31. Plaintiff argues that the Plan is unfair because it permits the
costs of arbitration to be awarded to the Fraternity, but does not allow an
award of costs to Plaintiff. See Doc. 26, p. 8. However, this is because the
costs to be incurred by Plaintiff are expressly limited by the preceding
provisions, such that Plaintiff would not have any costs other than those set
forth in Section 31C, as the Plan provides all other costs are to be initially
borne by the Fraternity. It is difficult to understand how a Plan in which the
costs incurred by the party with the purported inequitable bargaining power
are limited and substantially less than the costs incurred by the party with

greater bargaining power can be deemed “unconscionable.”

Likewise, the limitation on discovery is similar to the limited discovery
permitted in Federal Court® and provides for additional discovery upon

good cause. The limited discovery also applies equally to all parties.

 

6 See e.g. Middle District Local Rule 33.3.
18
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 23 of 31

Plaintiff's essential argument here is that requiring him to go to
binding arbitration is unfair. This similar argument was also addressed by

the Eastern District in Griffen, supra as follows:

Though Mr. Griffen argues that the nature of binding arbitration is in
itself so restrictive as to be substantively unconscionable, this Court
will not rule, inconsistent with the law in favor of private arbitration,
that alternative dispute resolution is unfavorable to Mr. Griffen or in
general.

Again, while the decision in Griffen is not binding on this court, it is a
well- reasoned decision on a similar issue by a court of concurrent
jurisdiction that may be useful to the court in deciding the case at bar.

3. Public Policy

Plaintiff also argues that “as a victim of a crime’,” forcing him to
arbitration is against public policy. At the outset, it is worth noting that while
public policy considerations may be relevant, they are not dispositive in an
unconscionability analysis. See Alexander, supra at 264. Plaintiff is also
not the first person to raise public policy considerations. Again, this issue

was considered by the Eastern District in Griffen as follows:

Moreover, fraternity hazing does not present a novel issue outside
the purview of what is appropriate for arbitration. Mr. Griffen argues
that public policy, coupled with the nature of binding arbitration,

 

” From review of the publicly available dockets in Pennsylvania, there do
not appear to be any criminal charges pending against any of the individual
defendants.

19
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 24 of 31

counters the presumption of arbitrability. Substantive
unconscionability can be grounded on public policy concerns,
provided that the public policy is derived from law or precedent and
not couched in general terms of morality. In this case, Mr. Griffen
submits that based on the Pennsylvania Antihazing Statute, which
criminalizes hazing, and the serious health and safety factors
compelling the passage of this statute, judicial resolution and the
attendant disclosure of the adjudication is necessary in order to
protect the population of students and applicants to the University of
Pennsylvania and the public at large.

While it is clear, as Mr. Griffen argues, that incidents of hazing are,
with virtual unanimity, regarded with disdain in society, the Court will
not subordinate the objectives of the FAA, and the freedom of
contract, all while purporting to speak for the Pennsylvania
legislature. The Court cannot infer from the mere criminality of hazing
in Pennsylvania a broad, over-riding intent to prohibit private
resolution of hazing incidents.

Further, the Court finds no inconsistency between the important
social policies protected and advanced by Pennsylvania's Antihazing
statute and enforcing agreements to arbitrate claims of hazing,
because both arbitration and judicial resolution of claims focus on
specific disputes between the parties involved, and both can advance
broader social purposes. See Gilmer v. Interstate/Johnson Lane
Corp., 500 U.S. 20, 27-28 (1991) (arbitration of claims under the
ADEA is not inconsistent with the statute; additionally, claims under
various other antitrust and securities laws and the civil provisions of
the RICO are designed to advance important public policies, but still
remain appropriate for arbitration).

(some internal citations omitted).

The same analysis is appropriate in this case, and the matter should

be submitted to arbitration pursuant to the terms of the Plan.

20
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 25 of 31

4. Bucknell University is nota signatory to the Plan

Finally, Plaintiff argues that because Bucknell is opposed to
participation in arbitration (Doc. 22), the motion to compel arbitration of the
other parties should be denied, as it would require the case to be decided

in two different forums and would produce “inevitably” different outcomes.

The claims against Bucknell (Counts one, four and six) are easily
distinguishable from the claims against the national and local fraternity and
the individual defendants. Likewise, the duty analysis for the University is
different than the analysis required for the remaining defendants.® Thus, it
would not be unreasonably burdensome to bifurcate the claims against
Bucknell and allow those to proceed in the Middle District action.

Finally, Plaintiff has cited no authority for the proposition that a motion
to compel arbitration should be denied because there are other parties who
would not participate in the arbitration.’ As set forth herein, if there is an

agreement to arbitrate and the issue at bar falls within the scope of that

 

8 If there is in fact such a duty, which is the subject of Bucknell’s pending
motion to dismiss. See Docs. 23 and 25.

® It is important to note that nowhere in Bucknell’s Opposition to Babcock
and Duttera’s Motions to Compel does Bucknell state that it would not
consider voluntarily joining in the arbitration should its Motion to Dismiss be
denied, but rather argues only that Bucknell is not a party to the arbitration
agreement and, therefore, cannot be compelled to arbitrate.

21
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 26 of 31

agreement, the matter must be sent to arbitration. Medtronic AVE Inc., v.
Advanced Cardiovascular Systems, supra. Plaintiff's case against
Bucknell, which requires a different duty analysis, can remain in Federal

Court.
D. Stay of Proceedings

KDR-lota has also requested a stay of the proceedings pending the
determination as to whether the matter must be submitted to arbitration.
An order staying the proceedings is permitted under both the FAA and the
Pennsylvania Uniform Arbitration Act. See 9 U.S.C. §3 and 42 Pa.C.S.A.

§7304(d).

Defendant Babcock has also moved for a stay of the proceedings.
(Doc. 30). In opposition thereto, Plaintiff cites concerns relating to
prejudice in the delay of discovery and possible destruction/alteration of

evidence. See Doc. 43.

Within Plaintiff's brief in opposition to the motion to stay (Doc. 44),
Plaintiff argues that there must be good cause to order a stay of

proceedings. Neither 9 U.S.C. §3 or 42 Pa.C.S.A. §7304(d) require a

22
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 27 of 31

showing of good cause.’° Rather, both of these provisions permit a stay to
be granted when there is a valid agreement to arbitrate, which exists in this
case. Plaintiff also argues that other defendants do not concur in the
pending motions to compel and stay. KDR-lota certainly concurs in the
pending motions. The verifications attached to the pending Motion, which
were signed by KDR executives, certainly establish that KDR will also seek
arbitration and a stay pending arbitration, once Plaintiff decides to serve
KDR, and thus would also concur in the pending motions. As discussed
further herein, all of the defendants in this case other than Bucknell are
going to be covered by the terms of the Plan. The case against Bucknell

can continue in federal court.

One of the primary purposes of arbitration is to reduce the costs
associated with extensive discovery. To permit discovery to continue while
the motions to compel arbitration are pending would defeat the purposes of
entering into the arbitration agreement itself. Both the FAA and the
Pennsylvania Uniform Arbitration Act recognize this, as their provisions

permit a stay to be entered while the issue of arbitrability is determined.

 

10 Of the cases cited here by Plaintiff, only one appears to deal with a stay
in a case involving arbitration, and that case is by the District Court of New
Jersey, and thus is not binding on this court.

23
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 28 of 31

Finally, vague concerns about destruction or alteration of evidence
are not well founded. All parties are now represented by counsel, who
understand obligations relating to preservation of evidence and can
communicate the same to their clients. Plaintiff will not be prejudiced by

the stay in discovery until the motions to compel arbitration are decided.

MITCHELL GALLAGHER P.C.

BY: _/s/ Gary L. Weber
Gary L. Weber, No. 37648
Jessica L. Harlow, No. 208752
Counsel for Kappa Delta Rho
lota Chapter
10 West Third Street
Williamsport PA 17701
(570)323-8404
(570)323-8585 Facsimile
glw@mitchellgallagher.com

24
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 29 of 31

CERTIFICATION OF COMPLIANCE WITH MIDDLE DISTRICT LOCAL
RULE 7.8(b)(2)

We, the undersigned counsel for Defendant Kappa Delta Rho-lota
Chapter, hereby certify that on January 4, 2021, the foregoing brief was
written utilizing Microsoft Word, Arial font, size 14. A word count function
was performed and the foregoing brief is less than 5,000 words in
compliance with Middle District Local Rule 7.8(b)(2). Per the word count
function of Microsoft Word, excluding the caption and title, the foregoing

brief contains 4,996 words.

MITCHELL GALLAGHER P.C.

BY: _/s/ Gary L. Weber
Gary L. Weber, No. 37648
Jessica L. Harlow, No. 208752
Counsel for Kappa Delta Rho
lota Chapter
10 West Third Street
Williamsport PA 17701
(570)323-8404
(570)323-8585 Facsimile
glw@mitchellgallagher.com
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 30 of 31

CERTIFICATE OF SERVICE

The foregoing document, Defendant Kappa Delta Rho - IOTA

Chapter’s, Brief in Support of Motion to Compel Arbitration and Stay

Court Proceedings, has been filed electronically January 4, 2021, is

being served through the Federal Court ECF System to the following;,

Aaron J. Freiwald, Esquire
Laure E. Laughlin, Esquire
Layser & Freiwald Law PC
1500 Walnut Street, 18" Floor
Philadelphia PA 19102
Attorney for Plaintiff

Adam R. Martin, Esquire

Michael E. Baughman, Esquire
Troutman, Pepper, Hamilton
Sanders, LLP

100 Market Street, Site 200

PO Box 1181

Harrisburg, PA 17108

Attorney for Defendant Bucknell
University

E. Laurence Kates, Esquire
Mintzer Sarowitz Zeris Levda &
Meyers

1500 Market Street

Suite 4100

Philadelphia PA 19102
Attorney for Dillon Duttera

Andrew R. Benedict, Esquire
Sharon Piper, Esquire

Bardsley, Benedict, Choldren, LLP
1600 Market Street, Suite 1310
Philadelphia, PA 19103

Attorney for Defendant Nicholas
Zanghetti

Owen M. Coleman, Esquire
Harry T. Coleman, Esquire

Law Office of Harry Coleman

41 N. Main Street

3 Floor, Suite 316

Carbondale, PA 18407

Attorney for Defendant William
C. Babcock
Case 4:20-cv-01722-MWB Document 47 Filed 01/04/21 Page 31 of 31

A true and correct copy of the foregoing was also served by U.S.

Mail, Postage Prepaid on:

National Fraternity of Kappa Delta Rho
331 South Main Street
Greenburg PA 15601

MITCHELL GALLAGHER P.C.

BY:___/s/ Gary L. Weber
Gary L. Weber, No. 37648
Jessica L. Harlow, No. 208752
Counsel for Kappa Delta Rho
lota Chapter
10 West Third Street
Williamsport PA 17701
(570)323-8404
(570)323-8585 Facsimile
glw@mitchellgallagher.com
